This suit is against National Surety Corporation as surety on a bond, the obligation of which is not retrospective to a date prior to May 1, 1933. The course of action, it seems to me, is found on matters not within the terms of the bond as written, therefore the Circuit Court properly sustained demurrer. Whether the principal, absent the surety, would be liable for the alleged wrongs, is a matter not before us for consideration in the present case. I concur in affirmance, with the foregoing explanation of my reason for so doing.
  ELLIS, C.J., and BUFORD, J., concur. *Page 250